Exhibit 16.1 September 17, 2015 Securities and Exchange Commission treet, NE Washington, DC 20549 Ladies and Gentlemen: We are the predecessor independent registered public accounting firm for Media Analytics Corporation. (the “ Company ”). We have read the Company’s disclosure set forth in Item 4.01 Changes in Registrant’s Certifying Accountants of the Company’s Current Report o Form 8-K dated September 10, 2015 (the “ Current Report ”) and are in agreement with the disclosure in the Current Report, insofar as it pertains to our firm, ZBS Group LLP. ZBS Group LLP Plainview, New York 255 Executive Drive, Suite 400 Plainview, New York 11803 Tel: (516) 394-3344 Fax: (516) 908-7867 www.zbscpas.com
